Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shweta Chandra on 6/10/2022.

Amend the application as follows:

1.	(Currently Amended) An antibody or antigen-binding portion thereof which binds to PSMA and comprises: 
a heavy chain variable domain comprising the sequence given in SEQ ID NO:33, wherein
SEQ ID NO:33 is:
EVQLVQSGX9E  X11KKPGASVKV  SCKX24SGYTFT  EYTIHWVX38QA  X41GKGLEWIGN  INPNX55GGTTY  NQKFEDRX68TX70  TVDKSTSTAY  MELSSLRSED TAVYYCAAGW  NFDYWGQGTT  VTVSS
wherein:
X9 is A or P
X11 is V or L
X24 is A or T
X38 is R or K
X41 is P or H
X55 is N or Q
X68 is V or A; and
X70 is I or L; 
and 
a light chain variable domain comprising the sequence given in SEQ ID NO:34, wherein SEQ ID NO:34 is:
DIX3MTQSPSX10  LSASVGDRVT  ITCKASQDVG  TAVDWYQQKP  GQAPKLLIYW  ASTRHTGVPD  RFX63GSGSGTD  FTLTISRLQX80  EDFAX85YX87CQQ  YNSYPLTFGQ  GTX103VDIK
wherein
X3 is Q or V
X10 is T or F
X63 is S or T
X80 is P or S
X85 is V or D
X87 is Y or F; and
X103 is K or M. 

2. – 4. 	(Cancelled)  

5.	(Previously Presented)  An antibody or antigen-binding portion thereof as claimed in claim 1, wherein in SEQ ID NO:33 X9 is A, X11 is V, X24 is A or T, X38 is R or K, X41 is P, X55 is N or Q, X68 is V or A and X70 is I.

6.	(Previously Presented)  An antibody or antigen-binding portion thereof as claimed in claim 1, wherein in SEQ ID NO:33 X9 is A, X11 is V, X24 is A, X38 is R, X41 is P, X55 is N, X68 is V and X70 is I .

7.	(Previously Presented)  An antibody or antigen-binding portion thereof as claimed in claim 1, wherein in SEQ ID NO:34 X3 is Q or V, X10 is T, X63 is S or T, X80 is P or S, X85 is V or D, X87 is Y or F and X103 is K.  

8.	(Previously Presented)  An antibody or antigen-binding portion thereof as claimed in claim 1, wherein in SEQ ID NO:34 X3 is Q, X10 is T, X63 is S, X80 is P, X85 is V, X87 is Y and X103 is K.

9.	(Cancelled) 

10.	(Previously Presented)   A polynucleotide encoding an antibody or antigen-binding portion thereof as claimed in claim 1. 

11.	(Original)  A vector comprising the polynucleotide as claimed in claim 10. 

12.	(Original)  A host cell comprising a vector as claimed in claim 11.

13.	(Previously Presented)  An antibody conjugate comprising an antibody or antigen-binding portion thereof as claimed in claim 1 and a payload. 

14.	(Previously Presented)  An antibody conjugate as claimed in claim 13, in which the payload is bonded to the antibody or antigen-binding portion thereof via a bonding portion which has the general formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I)
in which Pr represents said antibody or antigen-binding portion thereof, each Nu represents a nucleophile present in or attached to the antibody or antigen-binding portion thereof, each of A and B independently represents a C1-4alkylene or alkenylene chain, and W' represents an electron withdrawing group or a group obtained by reduction of an electron withdrawing group.

15.  (Original) A conjugate as claimed in claim 14, in which W' is a keto group -CO-.

16.  (Previously Presented)  A conjugate as claimed in claim 14, in which the bonding portion has the formula:



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(Ib)    or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(Ic).

17.  (Previously Presented)  A conjugate as claimed in claim 13, which has the general formula:

(((Dq-Lk1)r-P1)p-Lk2-Lk3)e-Ab		(III)
in which D represents the payload;
q represents an integer from 1 to 10;
Lk1 represents a linker;		
r represents an integer from 1 to 10;
P1 represents a bond or a c-valent group -P2-NH- where c is from 2 to 11 and P2 is a group containing at least one ethylene unit -CH2-CH2- or ethylene glycol unit -O-CH2-CH2-;
e represents an integer from 1 to 10;
Lk2 represents a bond or a d-valent linker where d is from 2 to 11 and which consists of from 1 to 9 aspartate and/or glutamate residues; 
Lk3 represents a linker of the general formula:
-CO-Ph-Y-Z-			(AII)
in which Ph is an optionally substituted phenyl group; Y represents a CO group or a CH.OH group; and Z represents a group of formula:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(AIII)         or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(AIV)
in which each of A and B represents a C1-4alkylene or alkenylene group;
Ab represents an antibody or antigen-binding portion thereof as claimed in claim 1, being bonded to Lk3 via two sulfur atoms derived from a disulfide bond in the antibody or antigen-binding portion thereof; and
e represents an integer from 1 to s where s is the number of disulfide bonds present in the antibody or antigen-binding portion thereof prior to conjugating to Lk3.

18.  (Previously Presented)  A conjugate as claimed in claim 13, in which the payload is or includes an auristatin or a maytansinoid.

19.  (Previously Presented)  A conjugate as claimed in claim 13, which includes from 1 to 20 molecules of a therapeutic agent.

20.  (Previously Presented)  A conjugate as claimed in claim 13, which includes a radioisotope.

21.  (Original)  A conjugate as claimed in claim 13, in which the payload is or includes a detectable marker selected from the group consisting of at least one of a radioactive substance, a dye, a contrast agent, a fluorescent compound, a bioluminescent compound, an enzyme, an enhancing agent, or a nanoparticle.
 
22. - 25.	(Cancelled) 

26.	(Currently Amended)  A method of diagnosing or treating a cancer mediated by PSMA or characterised by increased expression of PSMA comprising administering an antibody or antigen-binding portion thereof as claimed in claim 1 to a subject in need thereof in an amount effective to treat or prevent the disease or condition.  

27.	(Previously Presented)  A method using an antibody or an antigen-binding portion thereof as claimed in claim 1 said method comprising: 
(a) contacting a test sample with the antibody or the antigen-binding portion thereof, or the antibody conjugate under conditions that allow for formation of a complex between a PSMA antigen and the antibody or the antigen-binding portion thereof, or the antibody conjugate;
(b) detecting the presence of the complex.

28. (Currently Amended)  A method of diagnosing or treating a cancer mediated by PSMA or characterised by increased expression of PSMA comprising administering an antibody conjugate as claimed in claim 13 to a subject in need thereof in an amount effective to treat or prevent the disease or condition. 

29. (Previously Presented)  A method using an antibody conjugate as claimed in claim 13, said method comprising: 
(a) contacting a test sample with the antibody conjugate under conditions that allow for formation of a complex between a PSMA antigen and the antibody or the antigen-binding portion thereof, or the antibody conjugate;
(b) detecting the presence of the complex. 

30.  (Cancelled)  

31. (Currently Amended) The method of claim [[30]] 26, wherein the cancer is prostate cancer. 

32. (Currently Amended)  The method of claim [[30]] 26, wherein the cancer is bladder cancer, pancreatic, lung cancer kidney cancer, sarcoma[[ ]], liver cancer, breast cancer, brain cancer, colon cancer, testicular cancer, or  melanoma.  

33. (Currently Amended) The method of claim [[30]] 26, wherein the cancer is transitional cell carcinoma of the bladder, pancreatic duct carcinoma, non-small cell lung carcinoma, conventional renal cell carcinoma, soft tissue sarcoma, metastatic adenocarcinoma of the liver, breast carcinoma, glioblastoma multiforme,  neuroendocrine carcinoma, colonic carcinoma, testicular embryonal carcinoma, or malignant melanoma.  

34. (Currently Amended) A polynucleotide encoding an antibody or antigen-binding portion thereof as claimed in claim [[1]] 8.  

35. (Currently Amended)  An antibody conjugate comprising an antibody or antigen-binding portion thereof as claimed in claim [[1]] 8 and a payload. 

36. (Previously Presented) The conjugate as claimed in claim 20, wherein the radioisotope is selected from the group consisting of Iodine-131, Yttrium-90, Lutetium-177, Copper-67, Astatine-211, Lead-212/Bismuth-212, Actinium- 225/Bismuth-213, and Thorium. 

37. (Previously Presented)  An antibody or antigen-binding portion thereof as claimed in claim 1, wherein the heavy chain variable domain comprises the sequence 
EVQLVQSGAE  VKKPGASVKV  SCKASGYTFT  EYTIHWVRQA  PGKGLEWIGN  INPNNGGTTY  NQKFEDRVTI  TVDKSTSTAY  MELSSLRSED TAVYYCAAGW  NFDYWGQGTT  VTVSS (SEQ ID NO: 13); and 
the light chain variable domain comprises the sequence  
DIQMTQSPST  LSASVGDRVT  ITCKASQDVG  TAVDWYQQKP  GQAPKLLIYW  ASTRHTGVPD  RFSGSGSGTD  FTLTISRLQP  EDFAVYYCQQ  YNSYPLTFGQ  GTKVDIK (SEQ ID NO: 18).

38. (Previously Presented)  An antibody conjugate comprising the antibody or antigen-binding portion thereof as claimed in claim 37, in which the payload is bonded to the antibody or antigen-binding portion thereof via a bonding portion which has the general formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I)
in which Pr represents said antibody or antigen-binding portion thereof, each Nu represents a nucleophile present in or attached to the antibody or antigen-binding portion thereof, each of A and B independently represents a C1-4alkylene or alkenylene chain, and W' represents an electron withdrawing group or a group obtained by reduction of an electron withdrawing group.

39. (New) A polynucleotide encoding an antibody or antigen-binding portion thereof as claimed in claim 6.  

40. (New)  An antibody conjugate comprising an antibody or antigen-binding portion thereof as claimed in claim 6 and a payload. 

The following is an examiner’s statement of reasons for allowance:
The above amendments limit the method claims to cancer, which is fully supported and enabled by the specification. Other amendments correct claim formatting and eliminate duplicate claims.  
The rejection under section 112 is withdrawn in view of Applicant’s amendments limiting the claimed antibodies to those finding support in the specification.
The rejection under section 103 is withdrawn since the applied references do not teach or suggest the required heavy and light chain variable domains.
The double patenting rejection is withdrawn since the claims of 11059903 do not recite or suggest the instant heavy and light chain variable domains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642